     Case 5:19-cv-00693 Document 50 Filed 03/29/21 Page 1 of 2 PageID #: 796




                           UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF WEST VIRGINIA
                                    AT BECKLEY


MR. ZAIN NABAWI,

               Plaintiff,

v.                                                          CIVIL ACTION NO. 5:19-cv-693

WARDEN D.L. YOUNG,
MEDICAL NURSE ROSE, and
“All Present Staff in Kitchen at
Time of Incident,”

               Defendants.

                                             ORDER

               Pending is Defendant Warden D.L. Young’s Motion to Dismiss, or in the

Alternative, Motion for Summary Judgment [Doc. 22], filed August 3, 2020. This action was

previously referred to the Honorable Omar J. Aboulhosn, United States Magistrate Judge, for

submission of proposed findings and a recommendation (“PF&R”). Magistrate Judge Aboulhosn

filed his PF&R on December 17, 2020. Magistrate Judge Aboulhosn recommended that the Court

grant Defendant Young’s Motion to Dismiss, or in the Alternative, Motion for Summary Judgment

and refer the matter anew to him for further proceedings.

               The Court need not review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. See Thomas v. Arn, 474 U.S. 140 (1985); see also 28 U.S.C.

§ 636(b)(1) (“A judge of the court shall make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made.”) (emphasis

added). Failure to file timely objections constitutes a waiver of de novo review and the Petitioner’s
    Case 5:19-cv-00693 Document 50 Filed 03/29/21 Page 2 of 2 PageID #: 797




right to appeal the Court’s order. See 28 U.S.C. § 636(b)(1); see also United States v. De Leon-

Ramirez, 925 F.3d 177, 181 (4th Cir. 2019) (parties may not typically “appeal a magistrate judge’s

findings that were not objected to below, as § 636(b) doesn’t require de novo review absent

objection.”); Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989). Further, the Court need not

conduct de novo review when a party “makes general and conclusory objections that do not direct

the Court to a specific error in the magistrate’s proposed findings and recommendations.” Orpiano

v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). Objections in this case were due on March 10, 2021. 1

No objections were filed.

               Accordingly, the Court ADOPTS the PF&R [Doc. 37], GRANTS Defendant

Young’s Motion to Dismiss, or in the Alternative, Motion for Summary Judgment [Doc. 22], and

REFERS the matter anew to the Magistrate Judge for further proceedings. 2

               The Court directs the Clerk to transmit a copy of this Order to any counsel of record

and any unrepresented party.

                                                     ENTERED: March 29, 2021




       1
          Mr. Nabawi’s objections were originally due on January 4, 2021, but none were filed.
The Court thus adopted the Magistrate Judge’s PF&R on January 11, 2021. On February 10, 2021,
however, the Court vacated its Order after receipt of Mr. Nabawi’s motion requesting an extension
of time to file objections inasmuch as he did not receive the PF&R until after his objections were
originally due. The Court thus granted Mr. Nabawi’s extension request and ordered him to submit
his objections by March 10, 2021. [See Doc. 43].
       2
         On February 16, 2021, six days after the Court granted Mr. Nabawi’s first motion for an
extension of time to file objections to the PF&R, Mr. Nabawi filed a second motion again
requesting a month extension to submit objections. Mr. Nabawi’s motion reiterated that he did not
receive the Magistrate Judge’s PF&R until January 20, 2021, nine days after his objections were
originally due. Inasmuch as the Court granted Mr. Nabawi’s request for a month extension on
February 10, 2021, the Court DENIES AS MOOT Mr. Nabawi’s second motion [Doc. 45].
                                                 2
